                                          Case 4:20-cv-05258-HSG Document 40 Filed 08/04/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         RICHARD SEPULVEDA,
                                   7                                                         Case No. 20-cv-05258-HSG
                                                        Plaintiff,
                                   8
                                                 v.                                          JUDGMENT
                                   9
                                         SERGIO BUELNA, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons set forth in Magistrate Judge Report and Recommendation Re Motion for

                                  14   Default Judgment filed on July 16, 2021 and adopted by this Court,

                                  15          IT IS HEREBY ORDERED AND ADJUDGED
                                  16
                                              That default judgment is entered in favor of Plaintiff against Defendants Sergio Buelna and
                                  17
                                       Julia Contreras. The Court AWARDS Sepulveda attorney’s fees and costs in the amount of
                                  18
                                       $2,073.75, representing $1,855 in attorney’s fees and $218.75 in costs.
                                  19
                                              Dated at Oakland, California, this 4th day of August, 2021.
                                  20

                                  21                                                      Susan Y. Soong
                                                                                          Clerk of Court
                                  22

                                  23
                                                                                          By: ________________________
                                  24                                                      Nikki D. Riley
                                                                                          Deputy Clerk to the
                                  25                                                      Honorable HAYWOOD S. GILLIAM, JR.
                                  26
                                  27

                                  28
